DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 objected to because of the following informalities:  “a wellbore” in line 3 should be --the wellbore-- since the wellbore was previously introduced in line 1.  Appropriate correction is required.
Claim 45 objected to because of the following informalities:  “the tubing string.” in line 3 should be --the tubing string;-- since the wellbore was previously introduced in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 20-21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1 clearly states “selectively actuating each of the plurality of downhole valves based on the measured pressure differential”.  Claims 20 and 21 seek to further limit claim 1 by stating actuating at least some of the plurality of downhole valves based on a time delay or predetermined period of time.  Based on the specification Par. [0010], examiner contends actuating based on the measured pressure differential and actuation based on a time delay or predetermined period of time are mutually exclusive. Examiner contends the specification does not support utilizing both a differential pressure and a time delay or predetermined period of time to actuate the valves.  In conclusion, claims 20-21 cannot further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-9, 11-16, 22 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richards et al. PG Pub. 2018/0274331 (Richards).
Regarding claim 1, Richards discloses a method of operating a plurality of downhole valves (each pressure management device “PMD” 34 has a closure member 74 and is considered a valve; Par. [0034 & 0043]; Figs. 1 & 3) in a wellbore, comprising: measuring a pressure differential at each of a plurality of downhole valves coupled to a tubing string in a wellbore (the controller 48 can evaluate a differential pressure between the zonal and inner annulus pressures P.sub.z, P.sub.ia, and based on the differential pressure; Par. [0056]); and selectively actuating each of the plurality of downhole valves based on the measured pressure differential (the controller 48 can instruct the pump 44 to operate to provide hydraulic fluid “H” to the chamber 80b of PMD 34 thereby moving the closure member 74 to the determined open position; Par. [0056]). (Par. [0034, 0043, 0053-0056; Figs 1-3).
Regarding claim 2, Richards discloses injecting fluid into the tubing. (Par. [0026]; Fig. 2A). Gravel pack fluid is injected into an interior passage 56 (see FIG. 2A) of the tubular string 18. 
Regarding claim 3, Richards discloses the measured pressure differential is calculated as the difference between a first pressure at an inside portion of the tubing string and a second pressure at an outside portion of the tubing string. (Par. [0056]; Figs. 2A, 3-4). The controller 48 can evaluate a differential pressure between the zonal and inner annulus pressures P.sub.z, P.sub.ia, and based on the differential pressure. The pressure is measured by pressure feedback devices 50, 52 located inside and outside of the tubing string 18. (Par. [0033]; Fig. 2A).
Regarding claim 4, Richards discloses maintaining a desired pressure differential at each of the plurality of downhole valves based on the actuating step. (Par. [0056-0058]). The closure member 74 is adjusted to maintain desired pressure differential. 
Regarding claim 6, Richards discloses the actuating step comprises selectively actuating each of the plurality of downhole valves between a closed position and an open position. (Par. [0045]). The controller 48 can selectively move the closure member 74 between open and closed and intermediate positions.
Regarding claim 7, Richards discloses the actuating step comprises performing incremental changes to a valve opening on each of the plurality of downhole valves. (Par. [0045]). The controller 48 can selectively move the closure member 74 between open and closed and intermediate positions.
Regarding claims 8, Richards discloses the actuating step comprises partially opening and partially closing each of the plurality of downhole valves. (Par. [0045]). The controller 48 can selectively move the closure member 74 between any position between the open and closed positions.
Regarding claims 9 and 12-13, Richards discloses the actuating step comprises partially opening each of the plurality of downhole valves to a desired opening percentage including 50% and 25% opening. (Par. [0045]). The controller 48 can selectively move the closure member 74 between any position between the open and closed positions.
Regarding claims 11, Richards discloses the actuating step comprises opening each of the plurality of downhole valves to a partial opening prior to fully opening the valve. (Par. [0045]). The controller 48 can selectively move the closure member 74 between open and closed and intermediate positions.
Regarding claims 14, Richards discloses the actuating step is performed automatically. (Par. [0056]). The controller 48 instructs pump 44 to move the closure member 74 of PMD 34.
Regarding claims 15, Richards discloses the actuating step is performed manually. (Par. [0034]). The operator and control the controller (48).
Regarding claims 16, Richards discloses the actuating step is performed without a remote control signal to the plurality of downhole valves. (Par. [0031-0032]; Fig. 2A). The preprogramed controller 48 is located downhole and is able to determine when to operate the pump to actuate the valve member 74.
Regarding claims 22, Richards discloses the actuating step comprises opening at least some of the plurality of downhole valves a predetermined amount based on a predetermined pressure differential change.
Regarding claims 50, Richards discloses a downhole valve system, the system comprising: a plurality of downhole valves  (each pressure management device “PMD” 34 has a closure member 74 and is considered a valve; Par. [0034 & 0043]; Figs. 1 & 3) coupled to a downhole tubular (18) within a wellbore (12), wherein each of the plurality of downhole valves is configured to be selectively actuated at least between a fully open position and a fully closed position based on an electronic signal (the controller 48 can send instruct the closure member 74 to open or close Par. [0056]).
Claims 1-14, 17-19, 22, 30-51 and 52-60 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frazier et al. PG Pub. 2020/0063525 (Frazier).
Regarding claim 1, Frazier discloses a method of operating a plurality of downhole valves (100) in a wellbore (30), comprising: measuring a pressure differential  at each of a plurality of downhole valves coupled to a tubing string (40) in a wellbore (measuring a differential pressure across each other electrically actuated gas lift valve assembly 100; Par. [0022 & 0058-0060]; Fig. 1) (mandrels 44 which are associated with the gas lift valve assembly 100 are connected to the downhole tubing 40; (Par. [0040]); and selectively actuating each of the plurality of downhole valves based on the measured pressure differential (gas lift valve assemblies 100 can be open, closed or adjusted based on differential pressure; Par. [0060]). (Abstract; Fig. 1).
Regarding claim 2, Frazier discloses injecting fluid (72) into the tubing (40/42). (Par. [0022 & 0024]; Fig. 1).
Regarding claim 3, Frazier discloses the measured pressure differential is calculated as the difference between a first pressure at an inside portion of the tubing string and a second pressure at an outside portion of the tubing string. (Par. [0058]; Fig. 1). Electrically actuated gas lift valve assemblies 100 may include a differential pressure sensor configured to detect a differential pressure between lift gas supply conduit 65 and production conduit 60.
Regarding claim 4, Frazier discloses maintaining a desired pressure differential at each of the plurality of downhole valves based on the actuating step. (Par. [0023]). The controller 90 monitors, and/or determine the pressure differential across at least a subset, or even all, of the plurality of electrically actuated gas lift valve assemblies 100. Also, the controller 90 controls the operation of each electrically actuated gas lift valve assemblies 100.
Regarding claim 5, Frazier discloses maintaining a substantially equal pressure distribution within the wellbore based on the actuating step. (Par. [0023]). Examiner contends the controller 90 can actuated gas lift valve assemblies to maintain a substantially equal pressure distribution within the wellbore.
Regarding claim 6, Frazier discloses the actuating step comprises selectively actuating each of the plurality of downhole valves between a closed position and an open position. (Par. [0023]). The controller 90 controls the operation of each electrically actuated gas lift valve assemblies 100.
Regarding claim 7, Frazier discloses the actuating step comprises performing incremental changes to a valve (100) opening on each of the plurality of downhole valves.  (Par. [0052]). The gas lift valve assemblies 100 has an orifice 120 that can incremental change the opening. 
Regarding claims 8-9 and 12-13, Frazier discloses the actuating step comprises partially opening each of the plurality of downhole valves to a desired opening percentage including 50% and 25% opening. (Par. [0054]). 
Regarding claim 10, Frazier discloses the actuating step comprises opening a lower valve of the plurality of downhole valves while closing the immediately preceding valve. (Par. [0023]). The controller 90 controls the operation of each electrically actuated gas lift valve assemblies 100. The controller can determine which gas lift valve assemblies 100 to open and close.
Regarding claim 11, Frazier discloses the actuating step comprises opening each of the plurality of downhole valves to a partial opening prior to fully opening the valve. (Par. [0054]). The controller can selectively control the orifice. 
Regarding claim 14, Frazier discloses the actuating step is performed automatically. (Par. [0019]). Controller 90 is programmed to selectively provide a respective control signal 92 to each electrically actuated gas lift valve assembly to control the operation of the plurality of electrically actuated gas lift valve assemblies.
Regarding claim 17, Frazier discloses the actuating step is performed with a control signal (92) provided to each of the plurality of downhole valves (100) from a remote location (surface).(Par. [0019] ;Fig. 1). Surface controller 90 sends signal 92 to each gas lift valve assembly.
Regarding claim 18, Frazier discloses electronically actuating the plurality of downhole valves into an open position or closed position based on the measured pressure differentials. (Par. [0060]). Electrically actuated gas lift valve assemblies 100 can be opened and closed based on measurements from a differential pressure sensor.
Regarding claim 19, Frazier discloses selectively actuating each of the plurality of downhole valves to meet a desired pressure differential at each of the plurality of downhole valves. (Par. [0034 & 0060]). Controller 90 can selectively actuate each electrically actuated gas lift valve. (Par. [0034]). Electrically actuated gas lift valve assemblies 100 can be opened and closed based on measurements from a differential pressure sensor. (Par. [0060]).
Regarding claim 22, Frazier discloses the actuating step comprises opening at least some of the plurality of downhole valves (100) a predetermined amount based on a predetermined pressure differential change. (Par. [0058]; Fig. 1).  The controller 90 controls the operation of each electrically actuated gas lift valve assemblies 100. The controller can determine which gas lift valve assemblies 100 to open and close. (Par. [0023]).
Regarding claim 30, Frazier discloses a method of operating a gas-lift oil well, comprising: injecting gas (72) into a tubing (40, 65) within a wellbore (30) (Par. [0022]; Fig. 1), wherein the tubing string (40) comprises a plurality of downhole valves (100) (mandrels 44 which are associated with the gas lift valve assembly 100 are connected to the downhole tubing 40; (Par. [0040]); measuring a pressure differential at each of the plurality of downhole valves (measuring a differential pressure across each other electrically actuated gas lift valve assembly 100; Par. [0022 & 0058-0060]; Fig. 1); and selectively actuating each of the plurality downhole valves based on the measured pressure differential (gas lift valve assemblies 100 can be open, closed or adjusted based on differential pressure; Par. [0060]). (Abstract; Fig. 1).
Regarding claim 31, Frazier discloses adjusting a valve opening (120) of each of the plurality of downhole valves to maintain a desired pressure differential at each of the plurality of valves. (Par. [0052-0054]; Fig. 1). The gas lift valve assemblies 100 has an orifice 120 that is adjustable.
Regarding claim 32, Frazier discloses measuring a pressure differential at each of the plurality of downhole valves. (Par.[0072]). Differential pressure can be measured at each gas lift valve assemblies 100.
Regarding claim 33-35, Frazier discloses maintaining only one (opening one gas lift valve assembly; 235) or more (opening another gas lift valve assemblies; 270) (opening a plurality of gas lift valve assemblies; Par. [0082]) of the plurality of downhole valves in a substantially open position. (Par. [0023 0082 & 0089]; Fig. 5).
Regarding claim 36, Frazier discloses maintaining a bottom valve of the plurality of downhole valves in a substantially open position while injecting gas into the tubing string. (opening one gas lift valve assembly; 235). Examiner contends any valve can be open including the bottom valve to inject gas.
Regarding claim 37, Frazier discloses the plurality of downhole valves (100) comprises at least a first valve and a second valve vertically lower than the first valve within the wellbore (at least two valve assemblies 100 are illustrated in Fig. 1), further comprising partially opening the first valve; and fully opening the first valve after partially opening the first valve (examiner contends more than one valve assembly can be open; Par. [0082]) (each orifice 120 in each valve assembly can be adjusted; Par. [0054]).
Regarding claims 38-39, Frazier discloses opening the first valve at a first pressure differential at the first valve; and opening the second valve at a second pressure differential at the second valve and the first pressure differential is approximately the same as the second pressure differential. (Par. [0034 & 0060]). Examiner contends the controller 90 can be programmed to actuate each gas lift valve assembly 100 based on preprogrammed pressure differential. (Par. [0034]). The differential pressure can be the same or different for each gas lift valve assembly 100. (Par. [0060]).
Regarding claims 40-44, Frazier discloses examiner contends the orifice (120) in the as lift valve assembly (100) can adjusted in various configurations. (Par. [0052]).
Regarding claim 45, Frazier discloses a method of operating a gas-lift oil well, comprising: injecting gas (72) into a tubing (40, 65) within a wellbore (30) (Par. [0022]; Fig. 1), wherein the tubing string (40) comprises a plurality of downhole valves (100) coupled to the tubing string (mandrels 44 which are associated with the gas lift valve assembly 100 are connected to the downhole tubing 40; (Par. [0040]); measuring a fluid parameter at each of the plurality of downhole valves (measuring a differential pressure across each other electrically actuated gas lift valve assembly 100; Par. [0022 & 0058-0060]; Fig. 1); and selectively actuating each of the plurality downhole valves based on the measured fluid parameter (gas lift valve assemblies 100 can be open, closed or adjusted based on differential pressure; Par. [0060]). (Abstract; Fig. 1).
Regarding claim 46, Frazier discloses the fluid parameter is a pressure differential. (measuring a differential pressure across each other electrically actuated gas lift valve assembly 100; Par. [0022 & 0058-0060]; Fig. 1).
Regarding claim 47, Frazier discloses the fluid parameter is a pressure inside of the tubing string. (Par. [0059, 0061 & 0063]). Additionally, either tubular can be considered a gas lift supply conduit (65). (Par. [0018; Fig. 1).
Regarding claim 48, Frazier discloses the fluid parameter is a pressure outside of the tubing string. (Par. [0059, 0061 & 0063]). Additionally, either tubular can be considered a gas lift supply conduit (65). (Par. [0018; Fig. 1).
Regarding claim 49, Frazier discloses the fluid parameter is a fluid flow rate through the valve. (Par. [0066, 0081 & 0087]).
Regarding claim 50, Frazier discloses a downhole valve system, the system comprising: a plurality of downhole valve (100) coupled to a downhole tubular (40) within a wellbore (30)  (mandrels 44 which are associated with the gas lift valve assembly 100 are connected to the downhole tubing 40; (Par. [0040]), wherein each of the plurality of downhole valves (100) is configured to be selectively actuated at least between a fully open position and a fully closed position (gas lift valve assemblies 100 can be open, closed or adjusted based on differential pressure; Par. [0060]) based on an electronic signal (92) (electrical actuated gas lift valve assemblies 100 may receive control signal 92 from controller 90 via the single electrical conductor; Par. [0023 & 0032]; Fig. 1). (Abstract; Fig. 1).
Regarding claim 51, Frazier discloses each of the plurality of downhole valves (100) is configured to be selectively actuated between a plurality of partially opened positions. (Par. [0052]). The gas lift valve assemblies 100 has an orifice 120 that can incremental change the opening.
Regarding claim 53, Frazier discloses the plurality of downhole valves (100) comprises a first valve (100) located at a first vertical position in the wellbore, a second valve (100) located at a second vertical position in the wellbore lower than the first valve, a third valve (100) located at a third vertical position in the wellbore lower than the second valve, and a bottom valve (100). (Fig. 1). Fig. 1 illustrates four assemblies (100).
Regarding claims 54-56, Frazier discloses a control system (90) coupled to each of the plurality of downhole valves (100) (Par. [0019; Fig. 1) and the control system (90) is at a remote location from the plurality of downhole valves (the controller is located on the surface; Fig. 1) and the control system is coupled to the plurality of downhole valves by an electrical cable (86) (Par. [0030-0031]).
Regarding claim 57, Frazier discloses the control system (90) is configured to selectively actuate each of the plurality of downhole valves (100) to move between an open position and a closed position. (Par. [0023]). The controller 90 controls the operation of each electrically actuated gas lift valve assemblies 100.
Regarding claim 58, Frazier discloses the plurality of downhole valves (100) comprises a processor coupled to a motor that is configured to actuate the valve from a closed position to an open position. (Par. [0042]). The gas lift valve assembly 100 has a valve 130 that has a solenoid valve or motorized valve.
Regarding claim 59, Frazier discloses each of the plurality of downhole valves is configured to move between an open position and a closed position based on a measured pressure differential at the valve. Based on the example of differential pressure at the valve described in Par. [0045] of applicant’s specification, examiner contends Frazier teaches electrically actuated gas lift valve assemblies 100 may include a differential pressure sensor configured to detect a differential pressure between lift gas supply conduit 65 and production conduit 60. (Par. [0058]; Fig. 1). 
Regarding claim 60, Frazier discloses the selective actuation is based on a measured pressure differential at each of the plurality of downhole valves. Based on the example of differential pressure at the valve described in Par. [0045] of applicant’s specification, examiner contends Frazier teaches electrically actuated gas lift valve assemblies 100 may include a differential pressure sensor configured to detect a differential pressure between lift gas supply conduit 65 and production conduit 60. (Par. [0058]; Fig. 1).
Regarding claim 61, Frazier discloses the selective actuation is based on a measured fluid parameter at each of the plurality of downhole valves. (Par. [0066, 0081 & 0087]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Frazier in view of Richards.
Regarding claim 15, Frazier discloses the claimed invention except for the actuating step is performed manually.
Nonetheless, Richards discloses a controller (48) for a valve (74) that can be controlled  by instructions stored on the computer readable medium (48b) or an operator. (Par. [0034]; Figs. 2A & 3).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the controller in Frazier with the ability to be controlled by an operator as taught by Richards for the propose of adjusting a valve manually in an emergency situation or information sensed by the sensor. This would achieve the predictable result of allowing an operator to override instructions stored on the computer readable medium.
Regarding claim 16, Frazier discloses a controller (90) that controls the as lift valve assemblies (100) but does not teach the actuating step is performed without a remote control signal to the plurality of downhole valves.
Nonetheless, Richards teaches each valve (74) has a controller (48). (Par. [0031]; Figs. 2A & 3).
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the lift valve assemblies in Frazier so that each lift valve assemblies has a controller as taught by Richards for the propose of controlling each lift valve assemblies separately. This would achieve the predictable result of allowing a downhole and surface controller with ability to control the lift valve assemblies. 
Regarding claim 52, Frazier discloses each of the plurality of downhole valves (100) is configured to measure a pressure differential based on a sensor. (Par. [0058-0060]).
However, Frazier does not state the pressure differential is based on a first pressure sensor coupled to an inside portion of the tubular and a second pressure sensor coupled to an outside portion of the tubular.
Richards discloses the controller 48 can evaluate a differential pressure between the zonal and inner annulus pressures P.sub.z, P.sub.ia, and based on the differential pressure. The pressure is measured by pressure feedback devices 50, 52 located inside and outside of the tubing string 18. (Par. [0033]; Fig. 2A). (Par. [0056]; Figs. 2A, 3-4). The pressure feedback devices 50, 52 are sensors located inside and outside a the tubing string.
Thus it would have been obvious to one having ordinary skill in the art at the time the invention was made to change Frazier sensor system with a first pressure sensor coupled to an inside portion of the tubular and a second pressure sensor coupled to an outside portion of the tubular as taught by Richards since it is known to substitute one sensor system for the other to achieve the predictable result. This simple substitution of sensor systems would achieve the predictable result of measuring a differential pressure between the inside and outside of a tubing string. KSR Int’l Co. V. Teleflex Inc. 550 U.S., 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Allowable Subject Matter
Claims 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Notice of Refences Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676